DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 15 August 2022. It is noted that this application benefits from Korean Patent Application Serial No. 10-2017-0177645 filed 22 December 2017. Claim 27 has been cancelled. Claims 1-3, 5-7, and 14-20 have been amended. Claims 1-26 are pending.


Response to Remarks/Amendment

[3]	Applicant's remarks filed 5 January 2022 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1-26 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 6 October 2021, Applicant provides the following remarks:

“...Applicant respectfully submits that the system...provides an improvement to the existing technologies related to analysis of infrastructure operations data by ‘executing an analysis only on the operations data of the operation period the is substantially equal to or longer than the reference operation period...”

Applicant further remarks:

“...determining the target operation period is a key factor for data analysis reliability, and if the on-off state changes frequently in a rather short time, it would be difficult for engineers to set the time period for data analysis precisely...the system solves this issue...Applicant respectfully submits that the data analysis for an enormous amount of data by comparatively determining the target operation period cannot be achieved by human mental processing...”

In response, Examiner respectfully maintains the claims as amended remain directed to processes performable by human mental processing and/or a human performing calculations using pen and paper. Claim 14 as presented by amendment includes “...determining, by a processor, a reference operation period the reference period being a period in time for which the system is minimally operated in an operation period before a non-operation period...”, “...detecting, by the processor, a state change of an infrastructure by detecting a change from a non-operation state to an operation state...”, “...determining, by the processor, that the operation state continues over an operation period that is substantially equal to or longer than the reference operation period...”…start executing, by the processor, based on detecting  the state change of the infrastructure occurs and the operation state continuing over the operation period that is substantially equal to or longer than the reference operation period, an analysis only on the operation data of the operation period the is substantially equal to or longer than the reference operation period...”

Applicant remarks that the determination, by a processor, of a “reference operation period” and the subsequent requirement that the claimed analysis is based on the detected change in operation state and the determination that the operation period is equal to or longer than the reference period. While use of the claimed “reference operation period” to ensure a defined operational state must be maintained for a set time period or longer prior to allocating computational time to the analysis, Examiner respectfully submits that the steps determining reference time period and comparing the length of an operational time frame to the reference time period, at least as presented, is performable by a human operator observing operational data and setting or deciding on a reference time period via mental processing and/or manual tracking of data using non-technical means such as pen and paper. Further, absent clarification of any processing steps executed by the recited processor, one of ordinary skill in the art, given a time period associated with operational data, could reasonably be relied upon to determine whether the time period equals or exceeds a reference time period by applying human mental processing to further observe and compare data.

Similarly, with respect to the claimed detecting a state change, absent clarification of underlying technology and or processing steps which serve to detect the state change, generally detecting a change in operation at a facility is performable by a human operator observing facility operations and noticing a defect or alteration of production through general observation, i.e., mental processing. 
 
Accordingly, Examiner respectfully maintains that the claimed determining, analyzing, and calculating is/are performable by human mental processing. Respectfully, absent further clarification of the processing steps executed by the recited the recited processor and the indication that steps occur “by the processor”, one of ordinary skill in the art would readily understand that given data from two successive time periods a human applying mental processing could make an observation of a significant difference between the data by applying human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant remarks:

“...even if the claimed embodiments were to be construed as incorporating abstract idea, Applicant further submits that under the second prong of the Step 2A....framework, the claimed embodiments are not ‘directed to’; any abstract idea...In the present case, Applicant’s claimed embodiments are directed to a specific system/method for utilizing specific technical infrastructure to analyze infrastructure operation data. There are numerous ways to analyze infrastructure operation data...Applicant respectfully submits the claimed embodiments do not satisfy the second prong of the Step 2A analysis...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, method claim 14 as presented by amendment, includes “...determining, by a processor, a reference operation period the reference period being a period in time for which the system is minimally operated in an operation period before a non-operation period...”, “...detecting, by the processor, a state change of an infrastructure by detecting a change from a non-operation state to an operation state...”, “...determining, by the processor, that the operation state continues over an operation period that is substantially equal to or longer than the reference operation period...”…start executing, by the processor, based on detecting  the state change of the infrastructure occurs and the operation state continuing over the operation period that is substantially equal to or longer than the reference operation period, an analysis only on the operation data of the operation period the is substantially equal to or longer than the reference operation period...”.

As presented, the function(s) reasonably attributable to the claimed processor are limited to receiving data or information via a network (e.g., data from sensors and operation data) and a general involvement in calculating and analyzing data. With respect to the determining a “reference operation period” and determinations that an operation period equals or exceeds the “reference operation period”, in addition to the previous recited calculating and analyzing, steps, the claim as presented merely indicates that the actions occur “by a processor” but fail to clarify processing functions that are not performable by mental processing,, i.e., a human user viewing information via a generic device and analyzing the information and performing calculations.

While Examiner acknowledges that this functionality is generally tied to use of a “processor” the limitations as presented do not employ any particular processing steps and merely represents requirements placed on data collection and triggers that are performable or performed by human mental processing. In other words, under a broadest reasonable interpretation, a human user observing operational data on a generic computer display could reasonably be expected to be able to determine a reference operation period and compare operation periods to the reference period by applying general mental processes of observing and analyzing data. As presented, the limitations as presented do not convey a specific programming or actions by the underlying technology which would establish an additional technical element which integrates the abstract idea into a practical application of the abstract idea. 

Accordingly, the technology as engaged is solely identified as storing and retrieving information (operations and sensor data), performing tasks that are otherwise performable in the human mind (e.g., calculating and analyzing, generally), and sending and receiving information over a network (e.g., sensor information). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of analyzing operations data to detect differences between operational periods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data, performing calculations, and sending and receiving data over a network. The claimed analyzing operations data to detect differences between operational periods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 
With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 as presented by amendment, includes “...determining, by a processor, a reference operation period the reference period being a period in time for which the system is minimally operated in an operation period before a non-operation period...”, “...detecting, by the processor, a state change of an infrastructure by detecting a change from a non-operation state to an operation state...”, “...determining, by the processor, that the operation state continues over an operation period that is substantially equal to or longer than the reference operation period...”…start executing, by the processor, based on detecting  the state change of the infrastructure occurs and the operation state continuing over the operation period that is substantially equal to or longer than the reference operation period, an analysis only on the operation data of the operation period the is substantially equal to or longer than the reference operation period...”.

Additionally, claim 14 includes indications that (1) sensor data and operation data is received by a processor; and (2) the analyzing and calculating steps are each performed “by the processor”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2012/0197441, Examiner notes paragraph [0149]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive operation data; (2) determine a reference operation period and further determine whether or not to execute an automatic analysis based on comparisons or operation periods to the reference period; (3) calculate statistics; and (4) analyze differences. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., receiving operation data); (2) storing and retrieving information and data from a generic computer memory (e.g., operation data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining whether to execute an automatic analysis, calculating statistics, and analyzing differences, comparing operation periods to reference time periods). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of analyzing operations data to detect differences between operational periods. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., analyzing operations data to detect differences between operational periods, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of analyzing operations data to detect differences between operational periods benefit from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  
Claim Rejections - 35 USC § 112


[4]	Previous rejection(s) of claims 1-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has/have been overcome by the amendments to the subject claims and is/are withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-26 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-26 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 14 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 14 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 14, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of analyzing operations data to detect differences between operational periods, which, as presently claimed, is reasonably considered to be method performable by Human Mental Processing (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions). Inventions directed to methods performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 14 includes “...detecting a state change of an infrastructure...“…start, when the state change of the infrastructure occurs...an analysis on operation data of an infrastructure…”, “…calculating statistics for the operation data…”, “…analyzing and determining...a difference between the operation data of the previous period and the operation data of the succeeding operation period based on the statistics…”, and “...wherein the state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”. Respectfully, absent further clarification of the processing steps executed by underlying technology as indicated by the recited “automatically” and the respective “units” of the system claims, one of ordinary skill in the art would readily understand that given data from two successive time periods a human applying mental processing could make an observation of a significant difference between the data by using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 14 includes indications that (1) sensor data and operation data is received by a processor; (2) the analyzing and determining a difference, calculating statistics, and analyzing steps are each performed “by the processor” and further include a designation that the “...state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”. Accordingly, additional elements of claim 14 that potentially integrate the exception are limited to a general indication that the method is performed “automatically”. System claim 1 further indicates that the recited determinations, calculations, observations, and analyses are performed, generally, by a processor. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., determinations are made, data is received, statistics are calculated, differences are analyzed etc.) as indicated as performed “automatically” and/or by “processor”. Beyond the general statement that steps are performed automatically and/or by a processor, the limitations provide no further clarification with respect to the functions performed by the “units” in producing the claimed result. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating statistics and analyzing differences), and sending and receiving information over a network (e.g., receiving data). 

Accordingly, claim 14 is reasonably understood to be conducting standard, and formally manually performed process of analyzing operations data to detect differences between operational periods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data, performing calculations, and sending and receiving data over a network. The claimed analyzing operations data to detect differences between operational periods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2012/0197441, Examiner notes paragraph [0149]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive operation/sensor data; (2) determine to execute an automatic analysis based on an operational state change; (3) calculate statistics; and (4) analyze differences. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., receiving operation data); (2) storing and retrieving information and data from a generic computer memory (e.g., operation data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining whether to execute an automatic analysis, calculating statistics, and analyzing differences). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of analyzing operations data to detect differences between operational periods. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., analyzing operations data to detect differences between operational periods, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of analyzing operations data to detect differences between operational periods benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-13 and 15-26, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claim 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over combinations of Turney et al. (United States Patent Application Publication No. 2018/0341255), Noda et al. (United States Patent Application Publication No. 20180107934), Enomoto et al. (United States Patent Application Publication No. 2019/0018402), and Examiner’s Official Notice has/have been overcome by the amendments to the pending claim and is/are withdrawn.

Allowable Subject Matter

[7]	Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Subject Matter Overcoming Art of Record

[8]	The following is an examiner's statement of reasons for allowance:

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1 and 14. 
	
The most closely applicable prior art of record is referred to in the Office Action mailed 6 October 2021 as Turney et al. (United States Patent Application Publication No. 2018/0341255) Turney et al. provides system and method which monitors operating equipment/facilities to predict fault conditions and predict maintenance requirements. The system and method include analysis of sensor generated operational data and utilizes monitored periods of defined duration to identify fault and operating states or conditions. 

While Turney et al. is similar to the instant application in many respects, there are clear patentable distinctions. While Turney discloses analysis of data of a defined time period preceding and after a defined operational event, Turney et al. fail to define or calculate a “reference operation period” that utilized to determine a target non-operation time period (e.g., a non-operation state equal to or exceeding the reference period) and an operation time period following the detected state change from non-operation to operation (e.g., an operation period following the state change which is equal to or exceeding the reference period). By extension, the analysis of Turney is not triggered for execution by detection of a time period exceeding the reference period following a state change from a non-operational state to operational state. The triggering and analysis of Turney does not include comparing an operation period of a length equal or exceeding the reference period following the operation period (i.e., the succeeding operation period) and an operation period of a length equal or exceeding the reference period preceding the non-operation time period (i.e., the previous operating period). See Examiner’s interpretation and rejection under 35 U.S.C. 112(b).

Conclusion
 [9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Azpitarte, SYSTEM FOR REMOTELY MANAGING MAINTENANCE OF A SET OF FACILITIES, United States Patent No. 7,475,122 columns 2, 5, and 8. Relevant Teachings: Azipitarte discloses a system and method which remotely monitors infrastructure operating state including repair periods and operational periods. Azpitarte utilizes threshold time periods to define repair time periods, maintenance periods, and operation periods. Azipitarte applies the measured time periods to score maintenance processes and fails to utilize the thresholds to trigger analysis and periods flanking a non-operation periods of a defined time period.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683